


EXHIBIT 10.9


Summary Description of
Named Executive Officer Compensation


On February 20, 2014, the Management and Compensation Committee of the Board of
Directors of TETRA Technologies, Inc., which is responsible for compensation
decisions relating to named executive officers of Compressco Partners GP Inc.,
approved the following increases in annual base salary levels for our current
officers who are identified as named executive officers in this Annual Report on
Form 10-K. It is expected that such increases will be made effective on or about
April 1, 2014:
Named Executive Officer
Title
Prior Base Salary
Increased Base Salary
Ronald J. Foster
President
$286,000
$297,440
James P. Rounsavall
Chief Financial Officer
198,900
206,856
Kevin W. Book
Vice President of International Operations
213,200
221,728
Sheri J. Vanhooser
Vice President of Sales and Business Development
160,000
166,400



Each of the above named executive officers has entered into an employment
agreement in a form substantially identical to the form of agreement executed by
all employees of Compressco Partners GP Inc. Each agreement evidences the
at-will nature of employment and does not set forth or guarantee the term of
employment, salary, or other incentives, all of which are at the discretion of
the Board of Directors of Compressco Partners GP Inc. or the Management and
Compensation Committee of the Board of Directors of TETRA Technologies, Inc.
Each named executive officer is eligible to participate in incentive programs
generally available to salaried employees of Compressco Partners GP Inc.,
including health, life, disability and other insurance and benefits, 401(k)
Plan, and vacation, paid sick leave, and other employee benefits.




